Title: To Thomas Jefferson from John Milledge, 1 April 1805
From: Milledge, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Executive Department, Georgia1805Louisville, 1st. April, 1805.
                  
                  I have the honor to transmit you agreeably to the wish of the legislature of this state, a schedule of the claims of the citizens of Georgia, against the creek nation of Indians. The respective claims are established on the oath of one or more disinterested persons, and deposited in this office. You will also find transmitted a copy of the Journal of the commissioners appointed by me to claim and receive from the Indians negroes and other property as mentioned in schedule, the journal fully states the result of their mission; and information particularly important, in as much as it points out the place at which the Uchee creek or river empties into the Chatahoochie, which is some distance below that mentioned in the deed of cession and agreement, between the United States, and Georgia.
                  I have the honor to be with the greatest respect & consideration, yr. mo. obt. servt.
                  
                     John Milledge 
                     
                  
               